By Gen. St., c. 264, s. 14, it is declared that upon conviction for the offence therein named the proprietors of the railroad shall be fined; and the fine, in the circumstances of the case at bar, "shall go" to the heirs of the party whose life has been lost. Judgment follows the determination of the issues of fact and law, as a matter of course. Steph. Pl. 127, 128; 3 Bouv. Inst. 526. An assignment of Mrs. M.'s interest in the action cannot avail to hinder, delay, or control the judgment against the defendants, which must follow the event of the suit in the manner prescribed by law. Whether Mrs. M. has an assignable interest in the suit and the judgment or not, the *Page 511 
validity of her assignment, and the equitable rights, if any, of the assignee, to control the enforcement of the judgment or to receive the fine when collected, are matters which afford no exemption to the defendants, and do not concern the court in the present condition of the case.
Exception overruled.
SMITH, J., did not sit.